Citation Nr: 1510326	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-40 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for rheumatoid arthritis of the bilateral thumbs, wrists, and shoulders. 

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970 with service in the Republic of Vietnam from December 1969 to November 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issues of service connection for hypertension and whether new and material evidence has been submitted for the rheumatoid arthritis (RA) claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In unappealed rating decisions dated in January and May 2004, the Veteran's claim of entitlement to service connection for hypertension was denied on the basis that there was no evidence of high blood pressure in service or otherwise linking the Veteran's current hypertension to service. 

2.  Evidence submitted subsequent to the RO's January/May 2004 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  Sleep apnea was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current sleep apnea is the result of a disease or injury during his active duty service


CONCLUSIONS OF LAW

1.  The January/May 2004 rating decisions denying service connection for hypertension are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

As the Veteran's petition to reopen his claim for hypertension is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the sleep apnea claim, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  The Board notes that the petition to reopen the claim for RA is being remanded to obtain VA treatment records.  However, there is no indication that these VA treatment records are relevant to the Veteran's sleep apnea claim.  Notably, he described in detail on how he sought out VA treatment for "eye problems" that were later attributed to his rheumatoid arthritis.  He specifically stated that his post-service treatment for sleep apnea during that same time period was through private health care providers, and that records from those care providers were no longer available.  He has not asserted that he received sleep apnea treatment at a VA facility at that time.  As such, this claim need not be remanded to obtain outstanding VA treatment records.

The Board notes that an examination was not provided for the Veteran's sleep apnea claim.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2014); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  


In this case, there is no evidence establishing in-service complaints of sleep apnea, snoring, or other sleep problems, nor does the Veteran claim such.  He specifically testified that his wife first noticed his snoring and sleep apnea symptoms in the mid-1980s.  See BVA hearing transcript, January 2015.  He has also provided only vague and unspecified assertions that his sleep apnea is related to his active service.  Without any evidence of an inservice event or injury, 38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination.  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his sleep apnea, its onset, and his contentions regarding its etiology.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

Service connection for hypertension was denied in a January 2004 rating decision  and confirmed and continued in a May 2004 rating decision.  The RO essentially determined that the evidence did not show any findings of high blood pressure in service or a nexus between the Veteran's currently diagnosed hypertension and his military service.  The Veteran did not appeal this decision or submit any new evidence within one year of the May 2004 rating decision.  The May 2004 rating decision is the final prior denial of the hypertension claim.

Subsequent to the May 2004 rating decision, the Veteran testified at a January 2015 Board hearing that he was told he had high blood pressure and treated with medication beginning in 1971, within one year of his separation from service.   At this point, this statement must be presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This testimony satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sleep apnea is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

The Veteran's private treatment records show that he has been diagnosed with and treated for sleep apnea.  However, a review of the Veteran's service treatment records does not reveal that he was treated for sleep apnea or any sleep-related complaints at any time during his military service.  He does not argue the contrary. He specifically testified that he was not aware of excessive snoring or episodes of sleep apnea while in service.  He further claimed that his wife, a registered nurse, first noticed these symptoms in the mid-1980s, over a decade after his separation from service.  See BVA hearing transcript, January 2015.  He has not presented any other evidence of or argument regarding a possible in-service disease or injury.  Without such evidence, the second element of Shedden/Caluza is not met and service connection cannot be granted.   

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and also finds no evidence that may serve as a medical nexus between the Veteran's military service and his current sleep apnea.  First, while he had active service in Republic of Vietnam during the Vietnam era, and is thereby presumed to have been exposed to herbicide agents (Agent Orange), there is no presumption of service connection for sleep apnea.  See 38 C.F.R. §§ 3.307, 3.309(e) (2014).  He has likewise made no assertion of there being a relationship between the two.  Indeed, none of his VA or private treatment records reference the military service in regard to or otherwise link it to his sleep apnea.  The only evidence to support such a link is the Veteran's conclusory lay statements that his development of sleep apnea many years post-service was somehow related to his military service.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of sleep apnea based on knowledge of pulmonary medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, difficulty sleeping, periods of apnea, and reports of snoring from his wife), he is not able to provide competent evidence as to the etiology of his sleep apnea diagnosis.  Providing such an opinion pertaining to the etiology of sleep apnea requires medical expertise.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).  The Board notes that the Veteran testified that his wife is a registered nurse and, thus, has some medical training.  However, even if the Board were to accept that a registered nurse is competent to opine on the etiology of sleep apnea, the Veteran's wife has not done so.  There is simply no competent evidence of a medical nexus.

Accordingly, the Board finds that the claim of entitlement to service connection for sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has been received, the application to reopen is granted.

Entitlement to service connection for sleep apnea is denied.


REMAND

With regard to the petition to reopen the previously denied claim for RA, the Veteran testified at his January 2015 Board hearing that there are outstanding VA treatment records from the 1980s that may be relevant to his claim for service connection for RA.  The case must be remanded to obtain any outstanding VA treatment records.  38 C.F.R. § 3.159 (2014).

With regard to the reopened hypertension claim, the Veteran has not been afforded a VA examination to address the etiology of his hypertension.  Although there are no inservice findings of hypertension or high blood pressure, the Board notes that a January 1971 VA examination notes an elevated blood pressure reading of 140/90.  He provides a history of treatment for high blood pressure since the early 1970s, which included the use of some type of hypertension medication.  In light of this reading shortly after discharge and the Veteran's current diagnosis of hypertension, the Board finds a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Houston VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  The Board is particularly interested in any records from the 1980s or earlier relating to the Veteran's initial rheumatoid arthritis work up and diagnosis.  All attempts to obtain these records must be documented in the claims file

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address his hypertension.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension was caused or aggravated by active service, including his presumed herbicide exposure.  The examiner should specifically address the January 1971 VA examination showing an elevated blood pressure reading of 140/90 and opine whether these indicate hypertension manifest to a degree of 10 percent or more within a year of discharge.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim for service connection for hypertension and petition to reopen the previously denied claim for service connection for rheumatoid arthritis should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


